99 F.3d 1147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Oscar ARANGO-FORERO, Defendant-Appellant.
No. 95-50427.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 9, 1996.*Decided Oct. 21, 1996.

Before:  BRUNETTI, TROTT, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Appellee argues that this court lacks jurisdiction to review defendant's conviction.  The court disagrees.  Appellee argued the merits fully in its brief and has therefore not been prejudiced by defendant's mistake.   United States v. Shin, 953 F.2d 559, 560 (9th Cir.1992);   aff'd sub nom.  Jung v. United States, 988 F.2d 120 (9th Cir.), cert. denied, 508 U.S. 961 (1993).


3
Defendant argues that his guilty pleas should be vacated because the court did not advise him of his future inability to withdraw his guilty plea once entered.  Defendant's substantial rights were not affected in that the district court sentenced defendant within the range expressed in the plea agreement.  See Fed.R.Crim.P. 11(h);   United States v. Chan, 82 F.3d 921, 924 (9th Cir.1996).


4
Regardless of whether defendant's allocution rights under Fed.R.Crim.P. 32 were violated, such violation did not constitute plain error.   See United States v. Olano, 507 U.S. 725, 732-36, 113 S.Ct. 1770, 1777-78, 123 L.Ed.2d 508 (1993);   United States v. Laverne, 963 F.2d 235, 236 (9th Cir.1992).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3